 246DECISIONSOF NATIONALLABOR RELATIONS BOARDAPPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendationsof a TrialExaminer of theNational LaborRelations Board, and in order to effectuate the policies of the Labor ManagementRelationsAct, we herebynotify ouremployees that:WE WILL NOTdiscourage membership in, or activitieson behalf of, Local 96,International Brotherhood of Boilermakers,Iron Ship Builders,Blacksmiths,Forgers & Helpers,AFL-CIO, orin or on behalf of any other labor organizationof our employees,conditions of employment.WE WILL offerto HaroldW. Boone, C.J.Ferguson,C. R. Maxwell, andTheodoreGonzales immediate and full reinstatementto theirformer positionswithout prejudice to any rights previously enjoyed.Clark C. Neal, Matthew Larry, Jr., and LarryDials were reinstated on May 3,July 3, andJuly 9, 1956,respectively.WE WILL make *holeHarold W. Boone,Larry Dials, C.J. Ferguson,MatthewLarry, Jr., C. R.Maxwell,Clark C. Neal, and TheodoreGonzales for any lossof earnings suffered as a result of the discriminations against them.WE WILL NOTin any manner interfere with, restrain, or coerce our employeesin the exerciseof their rightto engage in, or refrain from engaging in, unionor concerted activities for the purposeof collectivebargaining or other mutualaid or protection.All employees are free to become, remain, or to refrain from becoming or remain-ingmembersof Local 96,International Brotherhood of Boilermakers,Iron ShipBuilders,Blacksmiths,Forgers &Helpers, AFL-CIO, or anyother labor organization.L. C. FERGUSON AND E.F.VON SEGGERNd/b/a SHOVELSUPPLY COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remainposted for 60 days from the date hereof,and must not bealtered, defaced,or covered by any othermaterial.California Date Growers AssociationandUnited PackinghouseWorkers of America,AFL-CIO,Local UnionNo. 78.1Case No.21-CA.-2130.June 01,195'DECISION AND ORDEROn February 20, 1956, Trial Examiner William E. Spencer issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of the Inter-mediateReport attached hereto.The Trial Examiner also found thatthe Respondent had not violated the Act in certain other respects.Thereafter, the General Counsel and the Respondent filed exceptionsto the Intermediate Report and supporting briefs.The Respondentalso filed areply brief 2'Herein called the Union.' The Respondent's request for oral argument is hereby denied as the record,exceptions,and briefs,'in our opinion,adequately present the issues and positions of the parties.118 NLRB No. 29. CALIFORNIADATE GROWERSASSOCIATION247The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs,and the entire record inthe case, and hereby adopts the findings,conclusions,and recommenda-tions of the Trial Examiner only insofar as they are consistent withour decision herein.1.We find in agreement with the Trial Examiner that the Respond-ent on and after November 10, 1954, refused to recognizeand bargainwith the Union as the exclusive representative of its employees in theunit set forth in the consent-election agreement of the parties andtherebyviolated Section 8(a) (5) and(1) of the Act.The respond-ent refused to bargain on the ground that the Regional Director actedarbitrarily and capriciously in deciding that the ballots of the 12 non-replaced economic strikers who refused jobs on the night shift estab-lished in January 1954,should nevertheless be counted toward theUnion's certification of October 21, 1954, because under the facts ofthis case they retained their employee status.The Respondent alsocontended that the certification was not valid for the additional reasonthat the Regional Director permitted the challenged ballots to beopened and counted in the absence of the Respondent.Withrespect to the Respondent's contention that the 12 laid-offstrikers who were on the day shift before the strike of December 1 to 8,1953, lost their employee status and were not entitled to vote in theelection as a result of their rejection of assignment to the night shift,the Trial Examiner points out with ample support from the recordthat it was the Respondent's prior practice to permit daytime em-ployees to decline night-shift work without loss' of their status asemployees.Although there was testimony by Respondent's GeneralManager James F.Wright at the 1954hearing on objections that inpast seasons daytime employees who did not accept such assignmentswere the last hired and the first to be laid off, this means only thatrelative position on the seniority list but not employee status as suchwould be affected by an employee's refusal to transfer from the dayshift.As for the Respondent's contention concerning the impropriety ofopening and counting challenged ballots in the absence of its repre-sentative,the record shows that despite adequate notice to the partiesthat the conference for that purpose would be held in the Board'sRegional Office at 2.p.m., October 19, 1954, the Respondent's counseldid not appear until shortly after 2: 30 p: m., and the Respondent'sgeneralmanager, although present on time, nevertheless did notidentify himself or indicate his desire to attend the conference as theRespondent'srepresentative.As the Trial Examiner found, thecounting of the ballots was delayed by the Board agent until 2: 15 p. m. 248DECISIONS OF NATIONAL LABOR RELATIONS BOARDMoreover, when the Respondent's counsel did arrive, he was givenan opportunity by the Board agent to examine the ballots as well asthe tallies.-.Accordingly we find, as did the Trial Examiner, that the RegionalDirector did not act arbitrarily or capriciously in certifying the Unionwith which the Respondent refused to bargain in violation of Section8 (a) (5) and (1) of the Act.2.We also agree with the Trial Examiner that Respondent's con-duct in removing from its revised seniority list of March 18, 1954, thenames of all striking employees who had not worked during the1953-54 season, including the 12 employees who refused work on thenight shift, constituted discrimination against these employees inviolation of Section 8 (a) (3) and (1) of the Act. Like the TrialExaminer, we find no merit in Respondent's argument that the 12 em-ployees who refused to work on the night shift had thereby quit theiremployment.The record is clear that if these employees had beenworking instead of striking the Respondent would not have regardedtheir refusal to work the night shift as a quitting.Nor would the Re-spondent have denied preferential hiring status to other employees,who had worked during a prior season, but did not work during or sincethe strike but for their participation in the strike.As indicated aboveand in the. Intermediate Report, the Respondent refused to bargainwith the Union following its certification by the Regional Directorin a new election after the unsuccessful strike of December 1 to 8,1953.The Respondent's alleged reason for this refusal is that theRegional Director acted arbitrarily and capriciously in certifying theUnion. The record, however, as the Trial Examiner found, shows thatthe Regional Director acted most properly and reasonably in all re-spects.The Respondent's entirely unjustified refusal to bargain andits conduct in discriminating against the above employees, supportedneither by economic nor other valid reasons, persuade us that it wasmotivated by'a desire to avoid all bargaining with the Union and topunish those employees who had not returned to work during or sincethe strike.3.We do not agree with the Trial Examiner that the evidence inthis case is insufficient to establish the Respondent's unlawful motiva-tion in reducing the seniority of striking employees below that ofnonstrikers and replacements.While the Respondent contends thatthis action was necessary for economic reasons, the record shows thatthe new seniority policy was not announced until the Respondent pub-lished its hiring list of March 18, 1954, more than 3 months after thestrike was ended.Contrary to the Trial Examiner, we regard thisfact as a material distinction between the instant case and thePotlatchdecision 3 upon which the Respondent relies.Our view in this respect3N.L. R. B. V. Potlatch Forests, Inc.,189 F. 2d 82 (C. A. 9). CALIFORNIA DATE GROWERS ASSOCIATION249has recently been affirmed by the Supreme Court of the United States,affirming the decisions of the Board and the Court of Appeals for theFourth Circuit.4 In determining Respondent's motivation for thisaction it is, we believe, particularly significant that the Respondent,as wehave found in agreement with the Trial Examiner, unlawfullydiscriminated against other employees who had not worked duringor since the strike by publishingthis very same list.Its refusal tobargain in violation of Section 8 (a) (5) of the Act upon, groundstotally lacking in merit is equally relevant.Such clear and unwar-ranted violations of the Act cannot be ignored inassessingRespond-ent'smotivation for an additional act of discrimination, occurringexactly at the same time and by exactly the same means. Certainly,the violations of Section 8 (a) (5), (3), and (1) of the Act, foundby the Trial Examiner, conflict with his conclusion that there is "noevidence of antiunion bias on the part-of thisRespondent."It is truethat the Respondent consented to an election when the strike was overand the Union sued for reinstatement. Consent to an election, how-'ever,does not establish Respondent's good faith when, as it had goodreason tobelieve after the unsuccessful strike, the result might wellhave been adverse to the Union.Nor does the fact that Respondentwas willing to reinstatesome employeesafter the strikeexonerate itfrom lesseracts of discrimination against them.In support of its position that the seniority policy was adopted foreconomic reasonsas a means ofcontinuing its business during thestrike, Respondent's general manager, James F. Wright, testified thatwhen individual nonstrikers or replacements expressed concern overtheir job security during the strike he told them they had become the"nucleus of our work force" and "gave them the assurance theywould be maintained-if and when the strike was terminated."At notime, however, did Wright or any other representative of the Respond-ent inform any employee until the March 18, 1954, list was publishedthat the actual seniority of the striking employees would be reducedbelow that of the nonstrikers and replacements.Nor do we believethat such a commitment can reasonably be inferred from Wright'sgeneral assurancesto the latter employees that they would be "main-tained" when the strike was terminated. Such employees,of course,are normally concerned with job continuity and wouldseek assurancethat theirserviceswould not be terminated at the conclusion of thestrike in the eventa successfulunion sought theirouster.In ouropinion, it was this type of assurance, and no more, that Wright offeredthem.If the Respondent chose to replace permanently the economicstrikers with those employees who continued to work during the strike,the former employeesto the extent that they were permanently re-4Mathieson Chemical Corporation and/orOlinAfathieson ChemicalCorporation,114NLRB 486, enfd. 232 P. 2d 158 (C. A. 4), affirmed 353 U. S. 1020. 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDplacedwould under established law 5 not be entitled to reinstatementto the detriment of their permanent replacements.This is not to say,however, that the Respondent after the strike was over could gofurther .than that and reduce the seniority of the returning strikers,who had not been replaced, to punish them because they had engagedin protected concerted activity.The General Counsel points out, as Wright conceded in his testi-mony, that he did not mention a word about loss of seniority to thosestrikers who were offered reinstatement after the strike.Respondent'spurpose in remaining silent about so crucial a matter was, accordingtoWright's testimony, a desire not "to agitate that situation at the timethey return" because, as he expressed it, "You are interested in businesscontinuing."The foregoing tends to establish the fact that no super-seniority policy was initiated by the Respondent until after the strikehad terminated, because it is evident from the testimony that theRespondent did not want to "agitate the situation" and that it was"interested in business continuing," and, moreover, the record isdevoid of any evidence indicating that the Respondent found it neces-sary to promise superseniority to its employees in order to continueoperations.In these circumstances, for the Respondent to have madesuch a promise of superseniority during the strike would not only havetended to "agitate the situation" but it might well have tended toprolong the strike and thus greatly hamper the continuation of theRespondent's business.Moreover, the General Counsel points to fur-ther evidence that no such policy was formulated or adopted by theRespondent until long after the strike was over.Thus, Florence E.Hawkins, Respondent's personnel chief most closely associated withcarrying out the Respondent's seniority policy, was not apprised ofthe new policy until February 1954.Hawkins herself admitted thatin January 1954, in response to one striker's [Kathryn White] inquiryconcerning her seniority status, she [Hawkins] "did not know" and"couldn't tell her [White] a thing about it."Moreover, the old pre-strike 1952-53 seniority list remained posted after the. strike and wasused by the Respondent in recalling strikers during the balance ofthe 1953-54 season.The revised seniority list of March 18, 1954, wasitself not prepared until virtually the close of the 1953-54 season.On the basis of the foregoing we find, contrary to the Trial Ex-aminer, that the Respondent did not adopt a new seniority policy untilafter the strike was over and that its purpose in reducing the seniorityof the strikers was to punish them because they chose to strike ratherthan work.We find that the Respondent thereby violated Section8 (a) (3) and (1) of the ActsBN. L. R. B. v. Mackay Radio and Telegraph Company,304 U. S. 333.6Mathieson Chemical Corporation and/or Olin Mathieson Chemical Corporation,supra.In view of our decision herein, we find it unnecessary to and do not pass upon the appli-cability of the Board's decision inPotlatchForests,Inc.,87 NLRB 1193, reversed by the CALIFORNIA DATE. GROWERS ASSOCIATION2514.We agree with the Trial Examiner's finding that the aptitudetests, which were instituted on an experimental basis by the Respond-ent for the 1954-55 season and administered by the California Bureauof Employment, were not discriminatorily applied against participantsin the strike of December 1953. The General Counsel in his exceptionscontends that the Respondent's action in requiring strikers who hadbeen deprived of their seniority to pass the tests as a condition of em-ployment, while not constituting an independent violation, was merelyadditional evidence of discrimination with respect to seniority.The record shows that all strikers reinstated during the 1953-54season were on the March 18, 1954, seniority list and that in commonwith nonstrikers and replacements appearing on the list they were notrequired to take the aptitude tests before going to work.A number.of these employees, including an indeterminate number of strikers,were required to take the tests thereafter.The record shows, however,that none of these employees suffered a loss of employment as a con-sequence thereof. It also appears that some of the employees on the listwere not required to take the tests at any time. In this connection therecord does not show that the Employer treated strikers and non-strikers on the list differently by requiring that the former, but notthe latter, take the test after going to work.All strikers not on thelist were required to take the tests, a number of them before returningto work.Only employees not on the list were denied employment onthe ground that they had failed the tests.While this evidence raisessome suspicion as to the motivation of the Employer in adopting apolicy of aptitude tests for some employees, but not others, at thistime, we are of the opinion that the evidence is insufficient to warranta conclusion that the difference in treatment accorded employees wasunlawful discrimination motivated by employees' strike activity.THE REMEDYAs we have found in agreement with the Trial Examiner that theRespondent refused to bargain with the Union which was properlycertified as the representative of its employees in an appropriate unit,we shall order the Respondent to bargain with the Union.As we have found that the Respondent engaged in unlawful dis-crimination by (1) reducing the seniority of all reinstated strikers,and (2) excluding from the March 18, 1954, seniority list the 12 non-replaced strikers who refused employment on the January 1954 nightCourt of Appeals for the Ninth Circuit,N. L. R. B.v.PotlatchForests,Inc., supra,inwhich the employer's policy of snperseniorityfor nonstrikers was advocated before thestrikewas settled and adopted at the time of settlement.However, MemberMurdock,with due deferenceto the Court of Appeals for the Ninth Circuit,disagrees with the court'sPotlatchholding andwould in accordancewith the Board's own Decision in that case findthat the Respondent's supersenioritypolicy was unlawful without regardto whether it wasadopted during or after the strike. 252DECISIONSOF NATIONALLABOR RELATIONS BOARDshift, and all other nonreplaced strikers who were not reinstatedduring the balance of the 1953-54 season,we shall order restoredto their prestrike seniority all nonreplaced strikers who were on theprestrike 1952-53 seniority list except the 12 employees declining thenight-shift assignment.In view of Manager Wright's testimony thatin past seasons employees refusing night-shift work were the lasthired and the first to be laid off,we shall order that the 12 employeesbe given only reduced seniority and a place at the bottom of the March18,1954, seniority list.We shall also order reinstatement on the basis of the restoredseniority of the discriminatees.Althoughthe Trial Examiner refusedto recommend a back-pay order at the request of the General Counselon the ground that there was an absence of evidence of monetary lossesincurred by employees as a result of the discrimination,we find meritin the General Counsel's contention that, as the Trial Examiner found,the record discloses that fluctuations normally.occur during the Re-spondent's seasonal operationswhichinvolve layoffs and the recall ofemployees on the basis of seniority.Accordingly,we shall orderback pay in those cases where seasonal hiring has been delayed, orseasonal layoffs have been accelerated,or where there has otherwise,been a loss of employment as a result of the Respondent's senioritypolicy.As we agreewith theTrial Examiner that the Respondent has notdiscriminated against strikers by requiring aptitude tests,we shall notorder the Respondent to cease and desist from continuing to requiresuch tests.In view of our findings concerning the Respondent's refusal tobargain, and particularly the' Respondent's unlawful seniority policy,we find, contrary to the Trial Examiner,a potential threat of futureviolations and shall therefore include a broad cease and desist order.ORDERUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that California Date Growers Association, Indio,California, its officers, agents, successors, and assigns shall:1.Cease and desist from :(a)Refusing to bargain collectively with United PackinghouseWorkers of America, AFL-CIO, Local Union No. 78, as the exclusiverepresentative of all employees in the unit found in the IntermediateReport to be appropriate, with respect to rates of pay, wages, hoursof work, and other conditions of employment.(b)Discouraging membership in or activities on behalf of theabove-named labor organization, or any other labor organization, by CALIFORNIA DATE GROWERS ASSOCIATION253discriminatorily reducing the seniority of employees or entirely de-priving them of seniority status, or in any like or related mannerdiscriminating in regard to hire and tenure of employment, or anyterms or conditions of employment.(c) In any other manner interfering with, restraining, or coercingits employees in the exercise of their rights to self-organization, toform and join labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other mutual aidor protection as guaranteed in Section 7 of the Act, or to refrain fromany or all such activities except to the extent that such right may beaffected by an agreement requiring membership in a labor organizationas a condition of employment, as authorized in Section 8 (a) (3) ofthe Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with the above-named labororganization as the exclusive representative of employees in the unitdescribed in the Intermediate Report with respect to their rates ofpay, wages, hours of work, and other conditions of employment, andif an understanding is reached, embody such understanding in a signedagreement.(b)Rescind forthwith its discriminatory seniority policy as repre-sented by its March 18, 1954, seniority list.(c)Restore to their prestrike seniority all nonreplaced strikerswho sought reinstatement at the end of the December 1 to 8, 1953,strike and were on the 1952-53 seniority list, except the 12 employeeswho refused work on the night shift of January 1954.Restore the12 employees to reduced seniority at the end of the March 18, 1954,seniority list.(d)Offer to the discriminatees reinstatement on the basis of theirrestored seniority.(e)Make whole the discriminatees whose seasonal hiring was de-layed, or whose seasonal layoffs were accelerated, or who otherwisesuffered loss of employment because of the Respondent's senioritypolicy.(f)Preserve and make available to the Board or its agents uponrequest, for examination and copying, all payroll records, social-security payment records, timecards, personnel records and reports,and all other records necessary to analyze the amounts of back paydue under the terms of this order.(g)Post at its place of business in Indio, California, copies of thenotice attached hereto and marked "Appendix." I Copies of the7 In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words "Pursuant to a Decision and Order" the words"Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDnotice, to be furnished by the Regional Director for the Twenty-firstRegion, shall, after being duly signed by Respondent's representative,be posted by the Respondent immediately upon receipt thereof, andmaintained by it for a period of sixty (60) days thereafter in con-spicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by the Respond-ent to insure that said notices are not altered, defaced, or covered byany other material.(h)Notify the Regional Director for the Twenty-first Region inwriting, within ten (10) days from the date of this Order, what stepsthe Respondent has taken to comply herewith.MEMBER JENKINS took no part in the consideration of the aboveDecision and Order.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL bargain collectively, upon request, with United Pack-inghouseWorkers of America, AFL-CIO, Local Union No. 78,as the exclusive representative of employees in the appropriateunit with respect to grievances, labor disputes, wages, rates ofpay, hours of employment, and other conditions of employment,and if an understanding is reached, embody such understandingin a signed agreement.The appropriate unit is:All packing shed employees employed at the Indio, Cali-fornia, packing shed, excluding all office and clerical employ-ees, and also excluding watchmen, guards, supervisors, andprofessional employees as defined in the National LaborRelations Act.WE WILL NOT discourage membership in the above-named labororganization, or in any other labor organization by discriminatingwith respect to seniority or any term or condition.of employment.WE WILL NOT, in any manner, interfere with, restrain, or coerceour employees in the exercise of their right to self-organization, toform, join, or assist the above-named or any other labor organiza-tion, to bargain collectively throughrepresentatives of their ownchoosing, to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, or, torefrain from any and all such activities, except to the extent thatsuch right may be affected by an agreement requiring member- CALIFORNIA DATE GROWERS ASSOCIATION255ship in a labor organization as a . condition of employment, asauthorized in Section 8 (a) (3) of the Act.WE WILL rescind our discriminatory seniority policy, asrepresented by the March 18, 1954, seniority list.WE WILL restore all nonreplaced strikers who applied for rein-statement at the end of the strike of December 1 to 8, 1953, exceptthe 12 employees who refused assignment to the night shift ofJanuary 1954, to their prestrike seniority as indicated on the1952-53 seniority list.We will restore these 12 employees toreduced seniority at the end of the March 18, 1954, seniority list.WE WILL offer the discriminatees reinstatement on the basis oftheir restored seniority status.WE WILL make the discriminatees whole for any loss of paysuffered as a result of the discrimination against them.All our employees are free to become or remain members of theabove-named or any other labor organization.We will not discrim-inate in regard to hire or tenure of employment against any employeesbecause of membership in or activity on behalf of any such labororganization.CALIFORNIA DATE GROWERS ASSOCIATION,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must notbe altered, defaced, or covered by any othermaterial.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis proceeding, brought under Section 10 (b) of the National Labor RelationsAct (61 Stat. 136), herein called the Act, against the Respondent, California DateGrowers Association, Indio, California, upon charges filed by the Union, UnitedPackinghouseWorkers of America, AFL-CIO, Local Union No. 78, and upon com-plaint andanswer, was heard, upon due notice, in Riverside, California, on January9, 10, 11, 12, 1956.The allegations of the complaint, denied by the answer, are,in substance,that in violation of Section 8 (a) (1) and (5) of the Act, the Respond-ent onand after November 10, 1954, refused to bargain with the Union, the dulyconstituted representative of a majority of its employees in an appropriate unit; andin violationof Section8 (a) (1) and(3), discriminated against certain of its em-ployees by reducing their seniority or depriving them of seniority status for thereasonthat they had participated in a strike against the Respondent..All parties were represented at the hearing, participated, and were afforded fullopportunity to present and to meet material evidence and to engage in oral argumentand to file briefs.There was oral argument at the close of the hearing and briefshave since been submitted by the General Counsel and the Respondent.Upon consideration of the entire record in the case, and from my observation ofthe witnesses, I make the following:.FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe admitted facts on commerce are:The Respondent is a California corporation with a packinghouse in Indio, Cali-fornia, where it is engaged in the business of processing and packaging dates and date 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDproducts.Itannually ships from its Indio plant to points outside the State ofCalifornia dates and date products of a value in excess of $50,000.On these facts it is admitted,and is found,that Respondent is engaged in com-merce within the meaning of the Act to an extent to bring it within the Board'scurrent formula for asserting jurisdiction.II.THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaning of the Act,admitting tomembership employees of the Respondent.III.THE UNFAIR LABOR PRACTICESA. Prefatory noteThe Re'spondent'sbusiness of processing and packaging dates is seasonal.Theseason normally opens in late August or early September and closes in the spring ofthe following year.Total employment varies both during season and betweenseasons.The seasonal peak is reached in late November or December,and at suchtimes Respondent is normally able to employ all qualified persons seeking employ-ment with it.Beginning operations are governed by the amount of dates carriedover from the previous season and prevailing crop conditions.Normally, packersare the first to be called,and a single line of operations is started;at the seasonalpeak there may be three lines of operations and a night shift.Preliminary to start-ing operations,employees who had acquired seniority status the previous seasonare contacted by telephone;in 1952, notice of starting operations was mailed topersons carried on Respondent's payroll the preceding season.Regardless of senioritystatus, applications are required at the start of the season in order to determinecurrent availability for employment.Both before Respondent's 1952 contract withthe Union and under it, employees who had acquired seniority status in one seasonwere given preferential hiring status over new applicants for employment.In short,an employee who acquired seniority status in one season had a reasonable expectancyof employment in the next succeeding season.Seniority I traditionally and underthe union contract was on'a departmental basis.B.Chronological and other findings of fact1.On December 27, 1951,the Union,under its previous name of United FreshFruit and Vegetable Workers Local Industrial Union 78,Congress of IndustrialOrganizations,was certified as representative of Respondent's employees in an ap-propriate unit,2 pursuant to a consent election in Case No. 21-RC-2274.2.On October 28, 1952, Respondent and the Union entered into a contracteffective from July 1, 1952, to July 1, 1953.3.The agreement of October 28, 1952, provided in part as follows:SECTION 1. Seniority shall be obtained for the purposes of this agreement,when the employee has been employed by the Association for a period of notless-than twelve(12)weeks or fifty-one percent(51%) of the season.Anyand all seniority heretofore acquired by employees shall remain in full forceand effect.All other employees employed by the Association shall be knownas "temporary employees."Seniority shall apply only to job classifications covered by this agreement.SEC. 2. In the event of layoffs or rehirings,seniority on a job classificationbasis shall be the determining factor.SEC. 4. Association shall mail notices of each season'sopening date toemployees two (2)weeks prior to the beginning of each season and each suchemployee shall sign the Association's availability sheet or send a reply by mailwithin one(1)week after the mailing of such notices, declaring his availability.SEC. 5.Whatever seniority an employeehas is lost if he(a) is not able to perform his usual duties.'Respondent used the term "priority"rather than ".seniority"as descriptive of itssystem of recall outside the union contract.For the most part the terms are usedinterchangeably herein.2 The unit agreed upon,and found to be appropriate,was-and is:All packing shed employees employed by the Respondent at its Indio,California,packing shed,excluding all office and clerical employees,and also excluding watchmen,guards, supervisors and professional employees as defined by the Act. CALIFORNIA DATE GROWERS ASSOCIATION257(b) is discharged for a just cause.(c) voluntarily leaves the employment of the Association without a writtenleave of absence.(d) fails to give notice and report as required under this section.SEC. 6. The seniority of employees shall be on a job classification basis.4.The contract of October 28, 1952, expired on July 1, 1953, and was not re-newed nor extended.5.On December 1, 1953, following an impasse in negotiations,the Union calleda strike against Respondent.6.On December 8, 1953, the Union terminated the strike.7.During the strike Respondent continued to operate with nonstrikers and somereplacements.8.On December 8, 1953, substantially all those who had been on strike signedan availability list amounting to an unconditional application for reinstatement.9.On and/or after December 8, 1953, and during the 1953-54 seasonal operations,a substantial number of former strikers were reinstated though not all of them for thereason that there were not job openings for all of them.10. Strikerswere reinstated in the order of their seniority as determined byseniority lists existing at the time of the strike and formulated pursuant to seniorityprovisions of the 1952-53 contract.This is referred to herein as the 1952-53seniority list.11.On or about January 18,1954, Respondent started a new production line onits night shift,and in their order of seniority as set forth above, proffered these jobsto former strikers who had not as yet been reinstated.12.Twelve employees offered work on the night shift refused the offer forpersonal reasons.13.On February 5, 1954, a consent-election agreement between Respondent andthe Union,was approved by the Board's Regional Director,and on February 18, 1954,an election on the basis of the consent agreement was conductedby theBoard'sagents.Case No. 21-RM-280.14.. At the February18 election,the Respondent challenged the right to vote ofthe 12 employees who had been offered, and who had refused,work on the nightshift,on the grounds that the said refusals constituted a quitting of their employment.15.On March 24, 1954,the Board'sRegional Director having found that thechallengedballotscould determine the election results, and having conducted aninvestigation of the Respondent'sclaim,overruled the Respondent and issued adirection that the challenged ballots be counted.16.TheRespondent having filed exceptions to the Regional Director's report, thelatter onApril 22, 1954, directeda hearing on the challenges.Thishearing washeld on April 29, 1954.17.On October 5, 1954, on consideration of the transcript of the April 29, 1954,proceedings,and briefs filed by Respondent and the Union, the Regional Directorissued his supplemental report on challenges in which it was again directed that thechallenged ballots in question be counted.18.On October 19, 1954, a revised tally was made including the counting of thechallenged ballots.19.Following this revised tally, which showed a majority in favor of the Union,and on October 21, 1954, the Regional Director certified the Union as bargainingrepresentative of employees in the appropriate unit as set forth in the consent-election agreement.20.The Respondent thereafter filed objections to conduct affecting results ofthe election and these objections were in effect overruledby theRegional Directorby letter dated October 27, 1954.21.By letter dated October 22, 1954, the Union requested a meeting withRespondent for purposes of collective bargaining.A second letter dated November 2reiterated the request.Representatives of the parties did meet on November 10,but it is clear that neither at this meeting nor at any subsequent time did the Re-spondent agree to recognize the Union's certification by the Board's Regional Di-rector as binding on it or enter into collective bargaining with the Union as thecertified representative of its employees..22.At the hearing in the instant proceedings the Respondent admitted its refusalto recognize and bargain with the Union subsequent to its certification.450553-5 8-v o1. 118-18 258DECISIONSOF NATIONALLABOR RELATIONS BOARDC. The issues1.The refusalto bargainOn the basis of items 21 and 22 of the chronological findings above,it is foundthat on and after November 10, 1954, the Respondent has refused to recognize andbargain with the Union.Respondent's contentionis that the 12 former strikers whowere offered and, for personal reasons, refused jobs on the night shift, quit theiremployment and because of that quitting thereafter had no employee status justifyingtheir participation, as voters, in the consent election of February 18, 1954, and thatin directing that their ballots, challenged by Respondent,3 be opened and counted,the Regional Director acted arbitrarily and capriciously? If Respondent is correctin this latter contention, the certification of the Union was invalid because except fora tally of the 12 challenged ballots the Union would not have received a majorityof votes cast. If the certification was invalid the Respondent was under no duty torecognize and bargain with the Union.The issue is not whether the Regional Director was right or wrong in determiningthat the 12 employees in question were eligible to vote.By the terms of theconsent-election agreement his decision was "final and binding."Having signed thisagreement the Respondent, as a party to it, has no right to question the soundnessof his judgment, as such, but, under the decisions, may show that in so deciding theRegional Director acted arbitrarily and capriciously.5There are a number of waysin which this might be shown, such as a one-sided investigation, a refusal to permitthe Respondent to present evidence supporting its position, or a decision based onno evidence of a probative character.There was nothing arbitrary or capricious in the procedures followed by theRegional Director with respect to the challenged ballots.As to the election itself,allparties certified that it was fairly conducted.The Regional Director's initialdetermination that the challenged ballots should be counted, was basedvestigation in which representatives of the Respondent participated.The Respondentfiled a memorandum with respect to its position in the matter.Thereafter, onreceipt of the Regional Director's report on challenges, Respondent filed exceptionsand requested a hearing.This request was granted.At the hearing, conducted byan attorney of the Regional Office, all parties were afforded full opportunity to submitevidence on their respective positions.The Respondent participated in this hearing,and thereafter filed a brief with the Regional Director.After an elapse of some 6months, the Regional Director issued his supplemental report in whichthe rulingwas again adverse to the Respondent.Thereafter, a conference was arranged forthe opening and counting of the challenged ballots and a date and time was set,a postponement of the original date having been granted at Respondent's request.Respondent complains that it was not actually present when the challenged ballotswere opened and counted, and this is true.Respondent was not present because,though informed as to the date, the place, and the time, Respondent's counsel did notappear on time and Respondent's general manager though present at the Board'soffices where the ballots were opened and counted, did not identify himself in suchmanner that those responsible for handling the ballots in question were aware thathe was available.As a matter of fact, the counting of the ballots was delayed toallow for any ordinary tardiness on Respondent's part and proceeded only when itappeared that Respondent would not be present through its representatives.Ob-viously, there was nothing arbitrary or capricious here since it was Respondent'sfault, and Respondent's alone, that it was not represented at the opening and count-ing of the challenged ballots, and, in any event, Respondent does not dispute theaccuracy and bona fides of the count.to present and amplify its position before the Regional Director before a final de-termination was made in the matter of the challegned ballots. It was not permittedto adduce any additional evidence in this proceeding because, obviously, the RegionalDirector could not have acted arbitrarily or capriciously on the basis of evidencethat was not before him at the time he made his determination on the issue of thechallenged ballots.g There were other challenged ballots but they are not an issue here and I shall not'urther refer to them.4Actually, a Regional Director made the initial determination and an Acting RegionalDirectormade the final determination.The matter being of no consequence, for con-,enience I shall refer to each as the Regional Director.5 Elm City Broadcasting Corporation,111 NLRB 980, 981, and cases cited in footnotep. 981, therein. CALIFORNIA DATE GROWERS ASSOCIATION259Turning now to the evidence upon which the Regional Director based his decision:In the initial stage of his investigation affidavits were taken, and at the hearing:granted at Respondent's request, the sworn testimony of Respondent's general man-ager,James F. Wright,plant manager,Hillman Yowell,and personnelofficer, Flor-ence Hawkins, as well as the testimony of several of the employees in question, wastaken.From this testimony it appears that Respondent's operations normally openedwith a day shift and then, as the workload increased, a night shift might be added;that at least the nucleus of the night shift was recruited from the day shift; that, onoccasion, day-shift workers would be given a choice of transferring to the nightshift; that they were free to accept or refuse the transfer, and if they refused theywere neither laid off nor discharged nor regarded as having quit their employment;that night-shift work offered some advantages of advancement in job status and somepriority in continuity of employment both as to the order of layoffs and order ofrecall in subsequent seasons. It is true that Wright testified that persons refusingnight-shift work were dropped from the "priority list" but in the context of his entiretestimony and that of other witnesses, it is clear that being dropped from the "prioritylist" in the sense in which Wright used the term, did not mean the loss of employeestatus.He testified: "I wish to point out then . . . that a person who wasn'twilling to work nights, wasn't willing to work shorter weeks, wasn't willing to workduring the hot weather, that that person wasn't laid off or fired because of it butthey were the last hired and the first to be laid off."From what is virtually an undisputed state of facts, it seems clear that had the12 strikers in question been at work on the day shift at the time Respondent offeredthem night-shift work, their rejection of that offer would not have caused theirlayoff or discharge and would not have been regarded by the Respondent as a quitting.They were not actually working on the day shift at the time they were offerednight-shift work because they had been on strike and had not yet been reinstated.Absent a showing that they had been replaced or that their jobs had been abolished-and there was none-they occupied the same employee status when they were offeredand refused night-shift work that was theirs when they went on strike, and it appearsthat all of them were day-shift employees at that time. (Section 2 (3) of the Act.)Their application for reinstatement did not place them in the category of newapplicants for employment; they had acquired seniority status as shown by theirplacement on the 1952-53 seniority list, and they did not lose that status whenthey went on strike.The Respondent, however, appears to have treated them asnew applicants for employment, without choice in the matter of accepting work ona night shift.The issue here is not whether their order on the seniority-or priority-listwas affected but whether their employee status was wiped out by their refusal.Like the Regional Director I am convinced that it was not. If they had employeestatus they were entitled to vote, because the consent-election agreement providedthat those eligible to vote were:All packing shed employees employed by the Employer at its Indio, California,packing shed during the last complete payroll period in January, 1954, andincluding all persons whose names appear on the 1953 seniority list; but ex-cluding any such persons who have been permanently replaced and thoseemployees who have quit or have been discharged for cause, and have not beenrehired or reinstated prior to the date of the election.As previously stated, the names of all 12 employees in question appeared on the1953 seniority list.There is no evidence that any of the employees in refusing night-shift workintended to quit, or did in fact quit, other than evidence of their rejection of night-shiftwork for personal reasons.Nor do I think a voluntary yielding of theiremployee status can reasonably be inferred.Though, as testified to by Respondent'switnesses, night-shift work may have offered exceptional opportunities for advance-ment and preferment in continuity of employment,women employees for innumerablepersonal reasons, such as arranging for care of children, might choose to foregosuch opportunities and remain on their daytime jobs.The Respondent doubtlesswas well aware of this and, being aware of it, never made it mandatory for a day-shiftworker to transfer to a night shift.Nor does the fact that in previous seasons certainof these 12 employees had accepted nightwork, or had indicated on their applicationsthat they would accept nightwork, provide a sufficient basis for an inference thatin refusing such work in January 1954, they quit,because circumstances changewith the times and in January 1954, they may have been confronted with a situationof personal convenience entirely different from the occasions when they actuallyworked on a night shift or indicated on their applications that night-shift workwould be acceptable.. In this connection, it is significant that in.making out applica- 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDtions required of all employees regardless of status at the start of a season, it was.not required that an employee express a willingness or lack of it to work on a nightshift, though the application forms made provision for such a statement, and em-ployees whose application forms indicated that night-shift work was not acceptable,were not thereby prejudiced in the order of their hiring. In short, there is no showingthat any empolyee with seniority status lost that status by indicating that night-shiftwork was not acceptable.All reasonable inferences to be drawn from the testimony is that the 12 employeesin question, in refusing night-shift work, did not intend to quit, and in view of pastpractices it may not be inferred that they would reasonably believe that their refusalwould have the effect of relinquishing their employee status.That all 12 of theseemployees had actually applied for reinstatement following the termination of thestrike, and that some of them inquired concerning availability of day-shift work atthe time they refused the night-shift offer, reveals a state of mind inconsistent witha voluntary surrender of employee status.And, of course, the Respondent may notmake that a quitting which lacks the assent of the person involved, either actual orimplied.A quitting necessarily implies voluntariness on the part of one who quits.One other matter raised before the Regional Director in support of Respondent'sposition, was that 2 of the 12 employees whose votes were challenged gave illnessas a reason for refusing the offer of work on a night shift.Neither had applied for aleave of absence.A leave of absence was normally required of an employee absent-ing himself from work because of illness.By their failure to apply for a leave ofabsence, the Respondent argues, they lost their status as employees.Obviously,a leave of absence is not required of employees who are participating in a strike, orare laid off.A leave of absence can only mean a leave of absence from a state ofactual employment.The two employees in question had the status of employees atthe time they received the offer of night-shift work but were not then actually working.Their regular jobs had not been abolished but were not then operative and there-fore their status was analogous to. that of laid-off employees. If they were free toaccept or reject night-shift work and chose to reject it, they remained in the statusof laid-off employees and there was no occasion for them to apply for a leave ofabsence.The Regional Director found, and I have concurred in his finding, thatemployees with acquired seniority status were not normally considered to have re-linquished their status as employees when and by refusing work on a night shift.From the foregoing and upon the entire record, it seems clear and is found, thatin his decision on the challenged ballots the Regional Director did not act arbitrarily orcapriciously, or upon insufficient or insubstantial. evidence.His certification of theUnion was therefore valid and binding upon the Respondent.Accordingly, it isfound that by its refusal on and after November 10, 1954, to recognize and bargainwith the Union as exclusive representative of its employees in the unit set forth in theconsent-election agreement and herein found to be appropriate,6 the Respondentviolated Section 8 (a) (1) and (5) of the Act.2.Discrimination with respect to seniorityPrior to its contract with the Union, Respondent maintained a priority list whichgoverned the order of layoffs during seasonal operations and rehirings at the startof a new season.Under its contract with the. Union- executed October 28, 1952, andexpiring July 1, 1953, it was bound by the seniority system of that contract as setforth in item 3 of the chronology above.The priority list maintained prior to thecontract, and the seniority list under it, followed the same general principles inmethod and order of compilation.Following the expiration of the contract Re-spondent continued seniority ratings as provided in the contract, at least up to the timeof the December 1, 1953, strike.As previously stated, during the period of the strikefrom December 1 to December 8, the Respondent continued its operations with a work-ing force composed of nonstrikers and a few replacements?This was an economicstrike and under the rule oftheMackay Radiocases the Respondent could lawfullyhire new employees to fill the jobs of strikers.The General Counsel makes no issueof the five striking employees who were thus replaced.Following'the termination of the strike on December 8, and the unconditional offerto return to work made by the strikers on December 8, the Respondent reinstatedall strikers for whom work was available and reinstated them in the order in whichthey appeared on the 1952-53 seniority list compiled under the union contract.o See footnote 2,supra.Actually, only five strikers were replaced during the strike.aN. L. R. B. v. Mackey Radio e- Telegraph Co.,304 U. S. 333, 346. CALIFORNIA DATE GROWERS ASSOCIATION261There is no contention made that any striking employee was denied reinstatementbecause of his or her union or concerted activities.Admittedly, however, all em-ployees reinstated upon termination of the strike,were reduced in seniority below.all employees who worked during the period of the strike. In short, while adheringto the old seniority list in the order of its reinstatement of striking employees, theRespondent in effect adopted a new overall seniority policy upon termination of thestrike,which had the necessary effect of penalizing strikers while rewarding non-strikers, since thereafter, regardless of comparative seniority status at the time ofand prior to the strike, all nonstrikers were given seniority over all strikers.Thisnew policy was given concrete expression in the compilation of a new senioritylist dated March 18, 1954.The reduction in seniority status was a matter of substance .9Fluctuations occurduring Respondent's seasonal operations which involve layoffs and such layoffs arenormally made on the basis of seniority-or priority-lists; at the start of a newseason, employees are recalled in the order of their seniority.Obviously, therefore,the continuity and duration of employment is governed, in large measure, by senioritystatus.Lacking such evidential factors, it would, in any event, be inferred thatinvoluntary reduction of seniority is discriminatory,10 and this is true whetherseniority follows contractual relationships or is unilaterally established by the em-ployer.True, the Act does not confer seniority rights upon strikers, and suchrights are usually derived from union contracts," but where there exists a senioritysystem, whether that system derives from contractual relationships or the unilateralaction of the employer, the Act prohibits a discriminatory application of it wheresuch application discourages or encourages membership in a labor organization.Here, at all times material to the issue, whether or not it was called that, thereexisted a seniority system, and when at the conclusion of the strike it was changedto the detriment of the strikers who had not been permanently replaced, discrimina-tion occurred.It is not necessary that proof be adduced that such discriminationactually discouraged union and concerted activities.The inference is inescapable.12Not all acts, however,which have the necessary effect of discrimination againstthose engaging in protected concerted activities, are unlawful under the Act.Aneconomic striker may be permanently replaced and thus lose his job because ofhaving engaged in a strike,and such action while necessarily and emphatically dis-couraging union activities,is lawful where it is consistent with,and because of the-exercise of the employer's "right to protect and continue his business by supplyingplaces left vacant by strikers."MackayRadio,supra.Motive controls here becausein this situation "the [employer's] true purpose is the object of investigation withfull opportunity to show the facts."N. L. R. B. v. Jones & Laughlin Steel Corp.,301 U.S. 1. If the employer has the"right to protect and continue his business bysupplying places left vacant by strikers," it would seem to follow that he has also theright to take such other action as he deems necessary"to protect and continue hisbusiness"in the face of an economic strike,providing his motive is, in fact, "toprotect and continue his business,"and not to retaliate against and punish his strikingemployees.Determining motive in a given situation frequently requires "a highdegree of introspective perception,"13 andthis is true here where the discriminatoryeffect of the Respondent's action on seniority is apparent and substantial.There arecertain objective factors present,however,which are invaluable in assessing motive.Independent of the action with respect to seniority,there is no evidence of antiunionbias on the part of this Respondent.There is no evidence that this Respondentopposed the unionization of its employees,or was in any way hostile to it. Suchelections as were held were held pursuant to consent agreements. It is true thatnegotiation of an agreement to supersede the contract expiring July 1,1953, reachedan impasse and presumably to break that impasse in its favor the Union called astrike, but no refusal to bargain is charged and no inference of antiunion sentiment9 "Seniority rights are basic conditions of employment. .. 'N. L. R. B. v. WheelingPipe Line, Inc.,229 F. 2d 391 (C. A. 8).11N. L. R. B. v. InternationalBrotherhood of Teamsters, Chauffeurs, WarehousemenofHelpers of America, Local Union No. 41,347 U. S. 17.N. L. R. B. v. Potlatch Forests, Inc.,189 F. 2d 82 (C. A. 9).""Both the Board and the courts have recognized that proof of certain types ofdiscriminationsatisfies the intent requirement.This recognition that specific proofof intent is unnecessary where employer conduct inherently encourages or discouragesunion membership is but an applicaton of the common law rule that a man is held to in-tend the foreseeable consequences of his conduct."Gaynor News Company, Inc.,et at. V.N. L. R. B.,347 U. S. 17.ssN. L. R. B. v. Donnelly GarmentCo., 330 U. S. 219, 123. 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDcan rest on this state of facts. It may be assumed that the Respondent did not like itwhen its employees struck, but when they applied for reinstatement it took themback as fast as it had work for them to perform.With respect to its action inreducing the seniority of reinstated strikers, we have the undisputed testimony ofits general manager, James F. Wright, that this action was taken for the purpose ofreassuring its nonstriking employees and replacements concerning the continuity oftheir employment, and because it considered such action essential to safeguard and.protect its economic interests in continuing to operate during the strike.14If there is something inherently false or specious in this position, I fail to discern it.The strike hit the Respondent when its seasonal operations were at their height sinceduring the Christmas holidays Respondent's products are particularly in demand.It is not in the least incredible that nonstriking employees, and employees newlyhired during the strike, would seek some assurance of preferred seniority status whichwould protect them from displacement by striking employees when and if the latterchose to return to their jobs, or that an employer would give such assurance if hefelt it would bolster his economic situation. It is true that the Respondent did not callany of these employees to the witness stand to corroborate the testimony of its general14Excerpts from Wright's direct examination :0. Now, during the period that you were in operation, did you have conversationswith the employees either directly or through representatives with respect to thestatus of the employees who remained and the status of employees who were em-ployed and the status of employees who would come back to work?-A. Yes. Iwas in, you might say, constant touch with the employees during this period. In,fact, I used to pick them up-quite a few of them up and escort them into work everymorning, and was in contact not only with the employees who remained during the-strike and those who were hired during the strike, and also the ones that returned.to work during the strike.:xesmQ.What did you do with respect to the [non-striking and newly hired] employees.that I have described here?-A. Well, as would be natural under a trying situation,the employees would be concerned with their job security, and I assured them atthe time that those who had remained through the strike, the replacements andthe people who returned, that they would be-had become and would be treatedas the nucleus of our work force ; that we didn't know how long the strike would'.go on; that we intended to continue to operate the plant and receive and grade-and pack and ship our dates, and that these people we felt were a necessary part of"our business ; and that I gave them the assurance they would be maintained if and'when the strike was terminated.sxssaExcerpt from Wright's cross-examination :eQ. Anyway, what it comes down to is this, then : That when some of these peoplethat worked during the strike came to you personally and wanted personal assur-ance that they would be taken care of after the strike, you gave it to them?-A. That's right.Q. And that is about all it amounted to?-A. Well, you say that is about all. Itwas a pretty important thing for the peopleQ. It is very important to a girl who had no seniority and was working duringthe strike and wondered what would happen to her job when seniority employeesoffered to come back. I understand that. But I want to know whether your'publication of your determination to protect these people went any farther than in-dividual assurances.A. I believe, Mr. O'Brien, that I talked-well, I know thatduring the strike I would talk to the working force that was there every day, and'thiswas one of the primary things these people were concerned about, so I am sure.they were advised of it in meetings of all the people who were at the plant.As Irecall, I met-I had met with the graders and the people in that area of the plantin one meeting, and met with the packers and the people in the pitting departmentin that area of the plant at another meeting, but that was a daily occasion during'the strike.Q. That was to encourage them to get out production, let them know you werewith them, is that it?-A. Well, it covered a lot of things.TRIAL EXAMINER: Mr. Wright, do you have any distinct recollection whether,during any of these meetings that you had with the employees during the strike,whether you specifically mentioned the matter of their security to them?Do youhave a recollection of it?The WITNESS: Yes, I do. CALIFORNIA DATE GROWERS ASSOCIATION263manager, but neither did the General Counsel call any witness to refute it. I ob-served nothing in the demeanor of the witness which would lead me to discredithim.To the contrary, I was favorably impressed with his forthrightness and hiscooperative attitude throughout the hearing.There are factors, relied on by the General Counsel in his brief, to counter thistestimony.The old seniority list, posted in the plant, was not removed, it appears,nor was a new one, conforming to Respondent's revised policy, posted. It is re-membered, however, that the old. seniority list was not entirely discarded: it wasstill followed as to the order of reinstating the strikers.The union contract havingexpired, there was no requirement that the Respondent post its revised list or anylist at all.There is also some question as to just when a revised seniority list, datedMarch 18, 1954, was first prepared, but this does not seem very significant inasmuchas it had little, if any, utility until the beginning of a new season.Further, it appears that Wright issued no instructions to Florence Hawkins, Re-spondent's personnel clerk, at a time when, according to Wright, the new senioritypolicy was instituted, and at the' time strikers were reinstated they were not toldthat their seniority had been reduced.Presumably, the General Counsel would haveit inferred from such factors that the reduction in seniority of reinstated strikers,had not actually been determined at the time the strike was concluded and thereforecould not have had as its moving cause the protection and continuance of Respond-ent's business during the period of the strike. In the face of Wright's positive anduncontested testimony to the contrary, I think such an inference is not justified.With a single exception, there is no showing that strikers on reinstatement inquiredconcerning seniority status and there is no showing of a deliberate withholding ofinformation; nor was there any advice given them contrary to the position Respond-ent now asserts. It may well be that Respondent was not impelled tovolunteerinformation which would be adverse to the reinstated striker's interests, until someoccasion arose requiring the application of a new policy.15Nor does it appearthat the situation was such that once the revised seniority policy had been determined,notice of it would necessarily be channeled immediately to the personnel clerk. Itwas Wright's undisputed testimony that his supervisory staff was advised concerningthe new policy during the period of the strike and the General Counsel apparentlyaccepted this testimony inasmuch as no evidence was offered to refute it.Assuming,however, as apparently the General Counsel would have it found, that no definiteformula for a revised seniority policy had been determined until after the strike,such delay would have little significance if, as Wright testified, assurances had beengiven to nonstrikers, during the strike, concerning the continuity of their employ-ment.It is sufficient that the action, when taken, was consistent with such assurances.Upon the evidence afforded me, I can only conclude that the General Counsel hasnot proved unlawful motive in a situation where motive is controlling. I am unable,in fact, to distinguish the situation here from the seniority displacement of economicstrikers which the court found lawful inPotlatch Forests, Inc., supra.That decisionstands squarely for the proposition that an employer may advance the seniority ofnonstrikers to the detriment of economic strikers where the action is consistent with,and for the purpose of protecting and continuing his business during the strike.Whilein thePotlatchdecision the court refers to those whose seniority was advanced as"replacements," it appears that this term as employed by the court included strikerswho returned to their jobs before the strike was ended. I do not perceive a validdistinction between such employees and employees who, as here, never went onstrike.Neither were actually "replacements" as that term was employed in theMackay Radiocase.Nor do I think the fact that in thePotlatchcase the employerannounced his new seniority policy before the strike was ended, is a material dis-tinction.In fact, the case at bar is stronger on its facts because in thePotlatchcase it appears that the employer had given no assurances to his nonstriking em-1s Excerpt from Wright's testimony on cross-examination :Q.Are you pretty sure that you did not tell any of the returned strikers thatthey had lost seniority by reason of the fact that some people had continued to workduring the strike and they had not?-A. I didn't personally.One of the problemsafter a strike when you have people come back, you have the problem of trying torebuild a coordination between some people who are out and some people that werein, and it isn't too good business policy to agitate that situation at the time theyreturn.You are interested in business continuing.Q. Anyway, what it comes down to is this, then : That when some of these peoplethat worked during the strike came to you personally and wanted personal assur-ance that they would be taken care of after the strike, you gave it to them?-A. That's right. 264DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees that "their places might be permanent," whereas the uncontested evidencehere is that such assurances were given.I do not of course undertaketo assessthemerits or demerits of thePotlatchdecision.It is the law-at least in the Ninth Circuit.The Board did not seekcertiorariand in myopinion it has notbeen overruled in any material respect by theSupreme Court inRadio Officersand related cases,supra.If the Boarddoes notintend to follow the court inPotlatch,it is for the.Board and not the Trial Examinerto voice its dissent, and until it does so, I consider myself bound by the court's de-cision.16Accordingly it is found that the Respondent did not violate the Act when,for economicreasons, it gave nonstrikingemployeesand replacementsseniorityover striking employees.In certain respects, however, the Respondent went beyond its stated objectives inadvancing the seniority of its nonstriking employees and replacements, and in sodoing itwentoutside the purview of thePotlatchandMackaydecisions.First, with respect to the 12 female employees who went on strike and were there-after offered reinstatementon a nightshiftwhich they refused.The Respondent,taking the position that by the said refusals they quit their employment, droppedthem from its seniority list altogether.Accordingly, their names do not appear onthe March 18, 1954, list. Suchactioncould have had nothing to do with the success-ful prosecution of Respondent's business during the strike, and the Respondent doesnot contend that it did. Such action was discriminatory if in fact the strikers hadmaintainedtheir status as employees, and they had maintained that status by virtueof Section 2 (3) of the Act because they had not been permanently replaced norhad their jobs been abolished.Because of seasonal curtailment or curtailment dueto strike, there was not then work for them on the day shift but there is no showingthat their day-shift jobs had been abolished.As previously found, the action wasdiscriminatory because customarily and normally day-shift workers were not requiredto accept night-shift work in order to maintain employee status. Such action,resultingin destroying their seniority status altogether, had the necessary effect ofdiscouragingunionaffiliation, and, being without the justification which made Re-spondent's revised seniority policy valid in other respects, was unlawful.It is insucha situationthat the common law rule thata person isheld to intend the fore-seeable consequences of his conduct, finds its proper application.17Also excluded from Respondent's March 18, 1954, seniority list, were all strikingemployees who were not actually reinstated during the 1953-54 season.They,too-with the exception of those who were replaced during the strike,and there is noissueconcerning them-had continuing employee status, not having been replacedand their jobs not having been abolished.Preferential status 'because- of havingworked during a priorseasonwas recognized both under theunioncontract andprior to it.These employees werenot, asRespondent chose to regard them, newemployees from the start of the 1954-55 season.18Theirstatus asemployees hadnot been affected by the fact that forsome8 days they were on strike, and they werethereforeentitled tobe placed onRespondent's newseniority list, though, as previous-ly found, Respondent could lawfullyreducetheir seniority below that accorded non-strikers and replacements.As in the case of the 12 employees whom RespondentleMathieson Chemical Corporation, et at.,114 NLRB 486, cited by the General Counsel,is distinguishable, because in that decision the Board said :It is highly significant that not until the strike was over, and all the strikers hadbeen put back to work, did the Respondentfor the first timedecide to separate itsemployees into two seniority groups for layoff purposes, depending on whether or notthey had reurned to work before the end of the strike. The Respondent does notclaim and there is no suggestion in the record that, as an economic measure to getemployees to work during the strike, it had promised them super-seniority. Infact, it does not appear that the matter of relative seniority was ever mentionedto any employees before the end of the strike.Other cases, cited by the General Counsel, in which labor organizations have been foundto have violated the Act by causing an employer to discriminate with respect to seniority;are inapposite because of express limitations stated in Section 8 (b) (2) and the provisoof Section 8 (a) (3) of the Act.MinneapolisStarand Tribune Company,109 NLRB727; PacificIntermountain Express Company,107 NLRB 837.17 SeeIntermountain EquipmentCo., 114 NLRB 1371.18Testimony of Florence E. Hawkins, personnel clerk :Q.Miss Hawkins, were they (strikers not reinstated during the 1953-54 season]returned as new employees?-A. Yes, Sir. CALIFORNIA DATE GROWERS ASSOCIATION265regarded as having quit, there wasno economicjustification for dropping themfrom the seniority list.It is true that Respondent in hiring employees for the 1954-55season,after exhaust-ing itsMarch 18, 1954, priority list, and before hiring persons not previously em-ployed, followed the 1952-53 seniority list, but it is clear that it did so becauseof pending litigation, as a matter of caution, and not because it considered that theemployees in question had acquired and retained preferential status and were entitledto such status as a matter of right.There is of course a difference between a rightand a gratuity, and we are here concerned with rights under the Act.It is found that the Respondent in denying seniority status to those of its employeeswho went on strike, were not replaced during the strike, and were not thereafter re-instated during the 1953-54 season, including the.12 employees who were offeredand refused work on a night shift, discriminated against them with respect to termsand conditions of employment, thereby discouraging union affiliation, in violation ofSection 8 (a) (3) of the Act.The said action interfered with, restrained, and coercedemployees in the exercise of rights guaranteed under Section 7 of the Act, andconsti-tuted a violation of Section 8 (a) (1) of the Act.193.Alleged discriminatory application of aptitude testsNear the start of seasonal operations for the 1954-55 season, but not at the start,persons available for employment, both old and new employees, were given aptitudetests.Aptitude tests had not previously been used in Respondent's operations.These tests were administered by the California Bureau of Employment, and ap-plicants for employment who failed to pass the tests, were not hired.There is noallegation in the complaint that these tests were discriminatorily applied against strik-ing employees, but that was the position of the General Counsel at the hearing, andtestimony in the matter was taken without objection. I shall therefore considerit though it would seem that a matter of such potential gravity would more properlyappear as a part of the pleadings in the case.The General Counsel's position rests on the contention that none of the employeeswhose names appeared on Respondent's March 18, 1954, seniority list were requiredto take the tests as a condition of being employed for the 1954-55 season, whereasall applicants for employment not on the March 18 list were required to take and passthe tests before being employed. It has been seen that the March 18 list containedthe names only of persons who worked during the December 1953 strike or were re-instated during the 1953-54 season, and it has been found that the Respondent wasin violation of the Act when it deprived strikers who had not been replaced and whowere not reinstated during the 1953-54 season, of seniority. status.In support of his position, the General Counsel examined but one witness.Thatwitness was Respondent's personnel clerk, Florence E. Hawkins, acknowledged by theGeneral Counsel to be a reliable witness.Concerning the use of aptitude tests, Hawkins testified: "..itwas purely experi-mental as far as the date industry was concerned.They had never tried it.Thesetests had been tried in various other lines of fruit, and . . . proved very beneficial,consequently, they weren't too sure as to what the results would be in our industry,but they wanted to try, and he [Proser, an employee of the State of California as-signed to the Employment Office in Indio], plus Mr. Bonham, 1?] and all connectedwith the deal felt that they could do us a lot of good."This is the sole evidence as to how the aptitude tests came to be given to Respond-ent's employees.I see nothing implausible about it.Admittedly, no employee whose name appeared on the March 18 list was requiredto take the test before going to work.Admittedly, a substantial number of themwere required to take the test after going to work. It was Hawkins' further undis-puted testimony that not all persons hired whose names did not appear on the March 18"'The Respondent in its brief argues that it was not shown that any of the personswhose seniority was affected were in fact strikers or affiliated with the Union.Respond-ent, however,admitted,the allegations of the complaint that on December 1, 1953, theUnion called the strike and on December 8 terminated it.This being admittedly -aunion strike it is immaterial whether the strikers were individually members of theUnion,for discrimination practiced against them for engaging in the strike whould beviolativeof the Actregardless of union affiliation,and would have the necessary effectof discouraging union affiliation.As to the identity of persons engaging in the strike,Hawkins testified that substantially all of the strikers upon termination of the strikesigned an unconditional request for reinstatement.It is a reasonable inference that allpersons signing such a statement of availability,were in fact strikers. 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDlist,were required to take the test before going to work, though they were later requiredto take the test.Itwould appear, however, that a majority of those whosenames didnot appear on the March 18 list were required to pass the test before going to work.Concerning these matters Hawkins testified: "..we wanted everyone to take it[the aptitude test], but it just so happened that they couldn't get the setup down intime for it to be given to those people [referring to the March 18 list].We calledthem in to work sooner than they were able to get the setup made. That is thereason they were hired without it."Continuing with Hawkins' examination by theGeneral Counsel:Q. But, at least, as far as 1954-the fall of 1954, the only people who weregiven these aptitude tests were those whom you regarded as new applicants?-A. No, that is not so, because, as I say, the only reason all of them weren'tgiven the test was because they didn't have things. available to give them thatrapidly, but we had some people of this list that it was possible to give it to them.He had the time to give it to them, and it was possible that we could have themtake it 20We had some on the list that had taken it, but not the complete list, you know,because we didn't have the time, and wherever possible, I tried to see that theyhad the test, whether they were on the list or whether they were new ones.Continuing further with General Counsel's examination of Hawkins:Q. Now, with regard to people who went to work, and whose name was not onthe March 18th list, were all of those required to take the aptitude test?-A. No,because there again they were not set up to handle them in the volume in whichIwas required to bring them in, consequently, it was necessary for me to hirepeople who had not had the aptitude test because they could not process themover there rapidly enough for us for our needs.From the foregoing it is clear, if Hawkins is believed, that the sole reason whyemployees on the March 18 list were not given aptitude tests before being offeredemployment, is that at the time Respondent began hiring for its 1954-55 season, theState office was not as yet equipped to administer the tests, and for the same reasonemployees not on the March 18 list but the first to be hired among those whose nameswere not on the March 18 list, also were not given the tests before going to work. Ican see noreason not to credit Hawkins who was the only witness to testify in thematter and whose testimony in all other respects has been given credence and hasbeen relied on by the General Counsel. If this testimony is credited, and it is, therewas no discrimination with respect to the order in which aptitude tests were ad-ministered, as between persons whose names appeared on the March 18 list and thosehired later, that is not explained by the inability of the State office to process thetests in the order of hirings. It is also borne in mind that all strikers who werereinstated during the 1953-54 season appeared on the March 18list.In commonwith all others on that list, they were not required to take the aptitude tests beforegoing to work, and, if later required to take the tests they suffered no loss ofemployment as a consequence thereof.Finally, it appears that the General Counsel would have inferences of discrimina-tion drawn from the fact that no one on the March 18 list was denied employmentbecause of the aptitude tests whereas a number whose names were not on the March18 list were denied employment on the grounds that they had failed the test.Butit does not affirmatively appear that anyone on the March 18 list who took the testfailed it.The General Counsel at the hearing stated that this was immaterial but Ishould think it would be material if failing the test they were nevertheless retainedwhereas employment was refused to those not on the list who failed the test.Wemust assume, however, that no one on the March 18 list failed to pass the aptitudetest because there is no evidence that they did.Some of those not on the March 18listdid fail the test and were denied employment.We are asked to draw theinference of discrimination from these naked facts alone.But absent any evidencewhatever of the competence of those failing the tests other than the fact of acquiredseniority, or evidence that the tests were more exactingly applied in the one situationthan in the other, or of collusion between the Respondent and the State office whichapplied the tests-for, if General Counsel is right it would amount to that-suchan inference would in fact be not an inference but pure speculation.It seems clear, and is found, that the General Counsel's position that the aptitudetests were used by Respondent to rid itself of unwanted strikers, for the reason thatthey went on strike, is without substantial support in the record.2.Respondent's records corroborate Hawkins' testimony that a substantialnumber onthe March 18 list, though by no means a majority of them, took the aptitude tests. CALIFORNIA DATE GROWERS ASSOCIATION267IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent,set forth in section III, above,occurring in con-nection with the operations of the Respondent described in section I, above, havea close, intimate,and substantial relation to trade, traffic, and commerce among theseveral States,and tend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYIt having been found that the Respondent engaged in unfair labor practices byrefusing on and afterNovember 10, 1954,to bargainwith the Union though theUnion had been properly certified as representative of its employees in an appropriateunit,itwill be recommended that onrequest theRespondent bargain withthe Union.It having been foundthat theRespondent discriminated against certain of its strik-ing employees by depriving them of seniority status, it will be recommended thatas tosuch of those who hadacquired seniority status prior to the strike as shown bythe inclusion of their nameson the 1952-53 seniority list, and as to such of theseas requested reinstatement upon conclusion of the strike,as shown by affixing theirnames to anavailabilitylist on or about December 8 or otherwise identifying them-selves to Respondent as desiring reinstatement,the Respondent restore to such ofthemas havenot since quit their employment or beendischargedfor cause,21 theseniority status that would have beenaccordedthemhad they beenreinstated duringthe 1953-54season, by inclusion of their nameson theRespondent'sMarch 18, 1954,seniority list.The GeneralCounsel seeks a back-pay order, but Ican find no basis in the evidencefor such an order andthereforenone will be recommended.It is true, as theGeneral Counselargues, thatthe computation of back pay may beleft to compliance,but I consider it essential as a basisfor a back-pay ordereven in general terms, thatit be shown thatlosses were incurred as a result of the unfairlaborpractices.I donot find in the evidence here the slightest basis for an inference that money losseswere incurred.I do not find in the circumstances of this case a potential threat of future viola-tions, or anunderlyingpurpose generallyto thwart and discourageorganizationalactivities,and therefore I shall not recommend a broad cease and desist order.Uponthe basis of the foregoing findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.United PackinghouseWorkers of America, AFL-CIO, Local Union No. 78,is a labor organization within the meaning of Section2 (5) of the Act.2.SinceOctober 21, 1954, the said labororganization has been and now is the'exclusive representative of all Respondent'semployeesin the following unit ap-propriatefor thepurposesof collectivebargainingwithinthemeaning of Section9 (a) ofthe Act:All packingshed employeesemployed bythe Respondent at its Indio, California,packing shed,excludingalloffice andclericalemployees,and also excludingwatchmen,guards, supervisors, and professional employees as definedin the Act.3.By refusing on and afterNovember 10,1954,to bargaincollectivelywith theaforesaid labor organization as exclusive representative in the above appropriateunit, the Respondent has engaged in and is engaging in unfairlaborpractices withinthe meaning of Section 8 (a) (5) ofthe Act.4.By discriminating in regardto the hire,conditions,and tenure of employment ofits employees whose names appearedon the 1952-53 senioritylist,who participatedin the December 1 to 8,1953,strike and thereafter unconditionally applied forreinstatementbut werenot reinstated during the1953-54 season,thereby discouragingmembership in the aforesaid labor organization, the Respondenthas engaged in andis engaging in unfairlabor practices within themeaning of Section 8 (a) (3) ofthe Act.5.By interferingwith,restraining,and coercing employees in the exercise of rightsguaranteed in Section7 of the Act, theRespondent has engaged in and is engagingin unfairlaborpractices within the meaning of Section 8 (a) (1) ofthe Act.6.The aforesaidunfair labor practices affect commercewithin themeaning ofSection 2(6) and(7) of the Act.1This qualification I deem necessary in view of the extraordinary(?)lapse of time;between the occurrence of the unfair labor practices and the hearing herein. 268DECISIONS OF NATIONAL LABOR RELATIONS BOARD7.TheRespondent has not engaged in unfair labor practices by according itsnonstriking employees and replacements during the period of the December 1 to 8,1953, strike,superseniority over its employees who participated in the strike.8.The Respondent has not engaged in unfair labor practices by instituting anddiscriminatorily applying a system of aptitude tests.[Recommendations omitted from publication.]H. Muehlstein&Co., Inc.andEmmett A. HunterandRubber andPlasticWorkers Union,Local No. 82, affiliated with Distillery,Rectifying Wine and Allied Workers'International Union ofAmerica,AFL-CIO.Case No.13-CA-2251. June 21,1957DECISION AND ORDEROn December 11, 1956, Trial Examiner Reeves R. Hilton issued hisIntermediate Report in the above-entitled proceeding, finding thatRespondent had engaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, Respondent filed ex-ceptions to the Intermediate Report together with a supporting brief.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Bean and Jenkins].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, Respondent's exceptions and brief,' and the entirerecord in the case, and hereby adopts the findings, conclusions, andrecommendation of the Trial Examiner with certain modifications.2'These adequatelypresent Respondent'sposition.Its request for oral argument isthereforedenied.2 The Trial Examinerfound that "in delegatingto theUnion finalauthority in thedeterminationof whether an employeeis a member in 'good standing,'and that the Unioncould effectuate his dismissal when he ceased to maintainthat status,"Respondent vio-lated theAct.As no exceptionshave been taken to this finding,we adopt itpro forma.Similarly,no exceptionshavebeen takento the TrialExaminer's finding that,because theparties did not attemptto enforcethe unlawful security provisions in their contract,Respondentdid not violateSection 8(a) (3) by the inclusion of such unlawful clausesin its contractwith the Union.We also adoptthis findingpro formawithout neces-sarily adoptingtheTrialExaminer'srationale.SeeCarty Heating Corporation,117NLRB 1417;County ElectricCo., Inc.,116 NLRB 1080, 1081-1082;andPort CheaterElectrical Products Corporation,97NLRB 354, 355-356, wherewe have held that dis-criminatorycontractual provisionsare also violativeof Section8 (a) (3) of the Actwhether or not they areenforced,unless there is an° actual agreement between the partiesnot to enforce them. .Althoughnot reflected in the Intermediate Report the contract accords employees. therequisite 30-day grace period in which to jointhe Union.118 NLRB No. 34.